DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s amendment to independent claims 1, 19, and 20 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Final Office Action mailed 06/24/2021.
Applicant’s arguments, see Remarks on Pages 8-9, filed 12/15/2021, with respect to the rejection of claims 1, 19, and 20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following new and current prior art of the record: Coates (U.S. Patent No. 2748766), Levy (U.S. Patent No. 5683354), Gu et al. (CN 106880443 A), Huang (CN 103735361 A), Li (CN 2875431 Y), Propp (U.S. Patent 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16 recites “each opposed flexion site inflecting inward into the corresponding bandage limb” renders the claim indefinite because in claim 1, lines 7-8 states the flexion sites inflect inwards into the central body, not inwards into the bandage limb. Therefore it is unclear if these are the same flexion sites as in claim 1, lines 7-8 or if this is an additional flexion site with an opposed flexion site located at the bandage limbs. For examination purposes, rephrase “each opposed flexion site inflecting inward into the corresponding bandage limb” to read --each opposed flexion site inflecting inward into the central body between the corresponding bandage limbs--. Additionally, in claim 8, lines 2-3, the phrase “into the central body or the plurality of bandage limbs” is indefinite as to whether these are the same flexion sites as in claim 1, lines 7-8 or if this is an additional flexion site with an opposed flexion site located at the bandage limbs. Thus, it is unclear if the flexion sites are positioned inwards towards the bandage limbs or inwards towards the central body such as in claim 1, lines 7-8. For examination purposes, rephrase “into the central body or the plurality of bandage limbs” in claim 8, lines 2-3 to read --into the central body--. Lastly, in claim 17, lines 3-4, the phrase “flexion sites being 
Claims 2-7, 9-11, 13-14, and 18 are rejected for being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, 13-14, and 17, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354) and in further view of Gu et al. (CN 106880443 A). 
Regarding claim 1, Coates discloses a conformable adhesive bandage 1 (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage), comprising: a central body 2 (Col. 2, line 24 and Figure 1); an absorbent pad 8 (Col. 2, line 32-33 and Figure 2) disposed centrally (Col. 2, lines 6-7 and Figure 2) on the central body 2 on a first side (Col. 2, lines 6-7 and Figure 2, skin contacting surface of bandage 1) of the conformable adhesive bandage 1; a plurality of bandage limbs 3,4,5,6 (Col. 2, lines 24-27 and Figure 1, parallel pair of legs 3,4 and parallel pair of legs 5,6) including an adhesive coating 7 (Col. 2, lines 5-6, 32 and Figure 2, skin contacting surface coated with an adhesive substance 7) disposed on the first side of the conformable adhesive bandage 1.
However, Coates fails to explicitly disclose a plurality of flexion sites, each of the plurality of flexion sites inflecting inward into the central body; wherein each flexion site inflecting inward into the central body terminating at a predetermined spacing from the absorbent pad; wherein each flexion site is located between each of the plurality of bandage limbs.
Levy teaches an analogous conformable adhesive bandage 50 (Col. 5, line 43 and Figure 8) with a plurality of flexion sites 60 (Col. 5, line 50 and Figure 8), each of the plurality of flexion sites 60 inflecting inward (Figures 7-8) into the analogous central body 56 (Col. 5, lines 45-46 and Figures 7-8); wherein each flexion site 60 inflecting inward into the analogous central body 56 terminating at a predetermined spacing from (Figures 7-8, reliefs 60 terminating from predetermined spacing from central circular region 56) the analogous absorbent pad 61 (Col. 5, line 65 and Figure 8); wherein each flexion site 60 is located between each (Figures 7-8) of the analogous plurality of bandage limbs 54 (Col. 5, lines 44-45 and Figures 7-8).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of bandage limbs and central body of Coates, so that there is a flexion site between each bandage limb, as taught by Levy, in order to provide an improved conformable adhesive bandage with an enhanced limb and central body arrangement having flexion sites for increased bandage flexibility during user flexing movements, such that the central body does not buckle and expose the underlying cut to the surrounding environment (Levy, Col. 5, lines 53-56). 
However, the combination of Coates in view of Levy also fails to explicitly disclose wherein each opposed flexion site inflecting inward into the central body between the corresponding bandage limbs being elongated or having a pointed inward apex.
Gu teaches an analogous conformable adhesive bandage 1,2,3 (Page 4/16, lines 2-16 and Figures 1-2, medical wound dressing with non-woven fabric 1, absorbent cotton 2, and adhesive 3) wherein each analogous opposed flexion site 6 (Page 3/16, lines 43-45 and Figures 1-2, slit 6 on opposed sides of the central portion containing absorbent cotton 2) inflecting inward into the analogous central body (Figures 1-2, central portion of dressing at location surrounding absorbent cotton 2) between the corresponding analogous bandage limbs (Figures 1-2, adjacent bandage limbs located at the location of the adhesive 3 having slit 6 there between) being elongated (Page 4/16, lines 14-16 and Figures 1-2, slit 6 are elongated in length compared to their width) or having a pointed inward apex.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length and width of the opposed flexion sites of Coates in view of Levy, so that the opposed flexion sites are elongated in length compared to width, as taught by Gu, in order to provide an improved conformable adhesive bandage with elongated flexion sites on opposite sides of the central body, which improve the bandage limb’s conformity to various contours of different user's anatomy (Gu, Page 4/16, lines 14-16).
Regarding claim 2, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein the plurality of bandage limbs 3,4,5,6 includes at least three bandage limbs (Coates, Col. 2, lines 24-27 and Figure 1).
Regarding claim 3, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein the plurality of bandage limbs 3,4,5,6 includes at least four bandage limbs (Coates, Col. 2, lines 24-27 and Figure 1).
Regarding claim 4, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein the plurality of bandage limbs 3,4,5,6 consists of the four bandage limbs (Coates, Col. 2, lines 24-27 and Figure 1).
Regarding claim 5, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein each of the plurality of bandage limbs 3,4,5,6  is aligned within 10° of parallel to one another, defining an H-type configuration (Coates, Col. 2, lines 24-27 and Figure 1, parallel pair of legs 3,4 and parallel pair of legs 5,6).
Regarding claim 9, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein each of plurality of flexion sites 60 (Levy, Col. 5, line 50 and Figure 8) includes a slit (Modification of Figure 8 of Levy in view of Figure 1 of Gu, modifying the reliefs 60 of Levy so that they are elongated, as taught by Gu, such that the reliefs 60 are elongated forming a slit shape) into the central body 56 (see Modified Figure 1 below: Modification of Figures 1-2 of Coates in view of Figures 7-8 of Levy in view of Figure 1 of Gu, adding reliefs 60 of Levy, which are taught to be the elongated slits 5 of Gu, in between legs 3/4, 3/5, 4/6, and 5/6 of Coates, as taught by Levy, such that they extend inward towards the absorbent pad 8 of Coates).

    PNG
    media_image1.png
    276
    289
    media_image1.png
    Greyscale

Regarding claim 11, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein each of the plurality of flexion sites 60 includes a concave curvature at an inward apex (Levy, Col. 5, line 50 and Figures 7-8, inward apex of reliefs 60 is concave curvature) of each of plurality of flexion sites 60.
Regarding claim 13, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses at least one removable backing 9 (Coates, Col. 2, lines 33-37 and Figure 2, two strips of gauze 9 caused to overlap each other over the pad 8 for purpose of removal thereof prior to applying the adhesive layer to the skin) disposed on the first side (Coates, Col. 2, lines 32-35 and Figure 2, gauze 9 on the skin contacting side with adhesive coating 7) of the conformable adhesive bandage 1.
Regarding claim 14, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein the plurality of flexion sites (see Modified Figure 2 below, adding reliefs 60 of Levy, which are taught to be the elongated slits 5 of Gu, in between legs 3/4, 3/5, 4/6, and 5/6 of Coates, as taught by Levy, such that they extend inward towards the absorbent pad 8 of Coates) includes a plurality of central body flexion sites (see Modified Figure 2 below, central body flexion slits are the slits between legs 3/4 and 5/6), the plurality of central body flexion sites being disposed at a plurality of vertices (see Modified Figure 2 below, one vertex formed between leg 3/4 and another formed between 5/6) along the central body 2 between adjacent bandage limbs 3/4,5/6 of the plurality of bandage limbs 3,4,5,6, and the plurality of central body flexion sites inflect radially inward at the plurality of vertices into (see Modified Figure 2 below, slits between legs 3/4 and 5/6 inflect radially inward) the central body 2.

    PNG
    media_image2.png
    346
    383
    media_image2.png
    Greyscale

Regarding claim 17, as best understood, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses wherein the plurality of flexion sites 60 (Levy, Col. 5, line 50 and Figure 8) is divided into pairs (see Modified Figure 3 below), each flexion site 60 (Levy, Col. 5, line 50 and Figure 8) of a pair of flexion sites being disposed in opposing edges (see Modified Figure 3 below, slits at opposing edges of central body 2 of Coates) of the central body 2 (Coates, Col. 2, line 24 and Figure 1) at an equivalent position along a length (Levy, Col. 3, line 1 and Col. 5, line 50 and Figures 7-8, reliefs 60 at an equivalent positon along a length of the central body each positioned on an opposite edge of the central region 56, forming a symmetrical configuration) of the central body 2 (Coates, Col. 2, line 24 and Figure 1).

    PNG
    media_image3.png
    359
    288
    media_image3.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354) in view of Gu et al. (CN 106880443 A) and in further view of Huang (CN 103735361 A).
Regarding claim 6, the combination of Coates in view of Levy in view of Gu discloses the invention as described above but fails to explicitly disclose wherein each of the plurality of bandage limbs is aligned in excess of 10° from parallel to one another, defining an X-type configuration.
Huang teaches an analogous conformable adhesive bandage (Paragraph 11 and Figure 1, X type bandage for joint coated with one surface of base layer coated with medical adhesive 1) wherein each of the analogous plurality of bandage limbs (Paragraph 11 and Figure 1, branches of X type bandage) is aligned in excess of 10° from parallel to one another, defining an X-type configuration (Paragraphs 4, 6, 11, and Figure 1, four branches on the two sides form X shape).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the configuration of the plurality of bandage limbs of Coates in view of Levy in view of Gu, so that each of the plurality of bandage limbs is aligned in excess 10° from parallel to one another, defining an X-type configuration, as taught by Huang, in order to provide an improved conformable adhesive bandage with the beneficial effects adopted by the X shaped base material layer, which at the branch reduces the binding at the joint, so that the joint can ensure the movable range to the maximum extent (Huang, Paragraph 6). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354) in view of Gu et al. (CN 106880443 A) and in further view of Li (CN 2875431 Y).
Regarding claim 7, the combination of Coates in view of Levy in view of Gu discloses the invention as described above but fails to explicitly disclose wherein the plurality of bandage limbs includes at least five bandage limbs.
Li teaches an analogous conformable adhesive bandage (Page 2/8, lines 32-43 and Figure 1, woundplast comprising a medical adhesive tape 1) wherein the analogous plurality of bandage limbs (Figure 1, six branches of the medical adhesive tape 1) includes at least five bandage limbs (Figure 1, six branches of the medical adhesive tape 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the amount of bandage limbs of Coates in view of Levy in view of Gu, so that there are at least five bandage limbs, as taught by Li, in order to provide an improved conformable adhesive bandage with a cross shaped structure for wrapping of the at least five limbs to uneven surfaces areas of skin to increase the grip of the overall adhesive given by the increased surface area (Li, Page 2/8, lines 32-43). 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354) in view of Gu et al. (CN 106880443 A) and in further view of Propp (U.S. Patent Pub. No. 20070060892).
Regarding claim 8, the combination of Coates in view of Levy in view of Gu discloses the invention as described above and further discloses each of plurality of flexion sites 60 into (Levy, Figures 7-8) the central body 56.
However, the combination Coates in view of Levy in view of Gu fails to explicitly disclose wherein each of the plurality of flexion sites includes an inward notch.
Propp teaches an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein each of analogous plurality of flexion sites 142 (Paragraphs 33-35 and Figure 5, v-shaped landmark notches 142 on sides of dressing for guiding the perforation lines 140) includes an inward notch 142 (Figure 5, V-shaped landmark notch 142).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the inward end of the plurality of flexion sites of Coates in view of Levy in view of Gu, so that the shape of each of the plurality of flexion sites is an inward notch, as taught by Propp, in order to provide an improved conformable adhesive bandage with improved flexion sites having an inward notch V-shape to help guide the perforation lines as well as improve flexibility so that the bandage is able to be firmly secured around curved, irregular surfaces (Propp, Paragraph 33). 
Regarding claim 10, the combination of Coates in view of Levy in view of Gu discloses the invention as described above but fails to explicitly disclose wherein the slit is a perforated slit.
Propp teaches an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein the analogous slit 140 (Paragraph 135 and Figure 5, perforation line 140) is a perforated slit 140 (Paragraph 135 and Figure 5, perforation line 140).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the slit of Coates in view of Levy in view of Gu, so that the slit is a perforated slit, as taught by Propp, in order to provide an improved conformable adhesive bandage with an improved slit that may be torn so that the dressing may be easily placed around curved, irregular contours of a patient's surface anatomy, allowing for a selective range of tearing of the perforated slit so as to adjust the relative degree of freedom about the irregular surface (Propp, Paragraph 35).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354) in view of Gu et al. (CN 106880443 A) and in further view of Himmelsbach (U.S. Patent No. 6248932).
Regarding claim 18, the combination of Coates in view of Levy in view of Gu discloses the invention as described above but fails to explicitly disclose wherein at least one of the plurality of bandage limbs includes a first bandage limb length, and at least one of the plurality of bandage limbs includes a second bandage limb length, the second bandage limb length being longer than the first bandage limb length.
Himmelsbach teaches an analogous conformable adhesive bandage (Col. 4, line 17 and Figure 2, ready-made bandage) wherein at least one 41,42 (Col. 4, line 24 and Figure 2, two short reins 41,42) of the analogous plurality of bandage limbs 21,22,41,42 (Col. 4, lines 20, 24, and Figure 2, reins 21,22,41,42) includes a first bandage limb length (Col. 2, line 29 and Figure 2, short reins 41,42 are 5cm long), and at least one 21,22 (Col. 4, line 20 and Figure 2, two long reins 21,22) of the analogous plurality of bandage limbs 21,22,41,42 includes a second bandage limb length (Col. 2, line 28 and Figure 2, long reins 21,22 are 22cm long), the second bandage limb length (Col. 2, line 28 and Figure 2, long reins 21,22 are 22cm long) being longer than the first bandage limb length (Col. 2, line 29 and Figure 2, short reins 41,42 are 5cm long).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size of the plurality of bandage limb of Coates in view of Levy in view of Gu, so that at least one of the plurality of bandage limbs has a longer length, as taught by Himmelsbach, in order to provide an improved conformable adhesive bandage wherein the bandage limb with the longer length is able to wrap around a body part with a greater diameter, such as the wrist, and the bandage limb with the shorter length is able to comfortably wrap around a body part with a smaller diameter, such as the finger, for increasing the stability and effect of the bandage (Himmelsbach, Col. 4, lines 32-38). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354).
Regarding claim 19, Coates discloses a conformable adhesive bandage 1 (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage), comprising: a central body 2 (Col. 2, line 24 and Figure 1); an absorbent pad 8 (Col. 2, line 32-33 and Figure 2) disposed centrally (Col. 2, lines 6-7 and Figure 2) on the central body 2 on a first side (Col. 2, lines 6-7 and Figure 2, skin contacting surface of bandage 1) of the conformable adhesive bandage 1; a plurality of bandage limbs 3,4,5,6 (Col. 2, lines 24-27 and Figure 1, parallel pair of legs 3,4 and parallel pair of legs 5,6) including an adhesive coating 7 (Col. 2, lines 5-6, 32 and Figure 2, skin contacting surface coated with an adhesive substance 7) disposed on the first side of the conformable adhesive bandage 1.
However, Coates fails to explicitly disclose a plurality of flexion sites, the plurality of flexion sites being located between each of the plurality of bandage limbs, wherein the plurality of flexion sites inflect radially inward into the central body, each flexion site terminating at a predetermined spacing from the absorbent pad.
Levy teaches an analogous conformable adhesive bandage 50 (Col. 5, line 43 and Figure 8) with a plurality of flexion sites 60 (Col. 5, line 50 and Figure 8), the plurality of flexion sites 60 being located between each (Figures 7-8) of the analogous plurality of bandage limbs 54 (Col. 5, lines 44-45 and Figures 7-8), wherein the plurality of flexion sites 60 inflect radially inward into (Figures 7-8) the analogous central body 56 (Col. 5, lines 45-46 and Figures 7-8), each flexion site terminating at a predetermined spacing from (Figures 7-8, reliefs 60 terminating from predetermined spacing from central circular region 56) the analogous absorbent pad 61 (Col. 5, line 65 and Figure 8).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of bandage limbs and central body of Coates, so that there is a flexion site between each bandage limb, as taught by Levy, in order to provide an improved conformable adhesive bandage with an enhanced limb and central body arrangement having flexion sites for increased bandage flexibility during user flexing movements, such that the central body does not buckle and expose the underlying cut to the surrounding environment (Levy, Col. 5, lines 53-56). 
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354) and in further view of Vito (US D713603 S) and Chen et al. (U.S. Patent Pub. No. 20140000632).
Regarding claim 20, Coates discloses a conformable adhesive bandage 1 (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage), comprising: a central body 2 (Col. 2, line 24 and Figure 1); an absorbent pad 8 (Col. 2, line 32-33 and Figure 2) disposed centrally (Col. 2, lines 6-7 and Figure 2) on the central body 2 on a first side (Col. 2, lines 6-7 and Figure 2, skin contacting surface of bandage 1) of the conformable adhesive bandage 1; a plurality of bandage limbs 3,4,5,6 (Col. 2, lines 24-27 and Figure 1, parallel pair of legs 3,4 and parallel pair of legs 5,6) including an adhesive coating 7 (Col. 2, lines 5-6, 32 and Figure 2, skin contacting surface coated with an adhesive substance 7) disposed on the first side of the conformable adhesive bandage 1.
	However, Coates fails to explicitly disclose a plurality of central body flexion sites, the plurality of central body flexion sites being located between each of the plurality of bandage limbs, and the plurality of central body flexion sites inflect radially inward at into the central body, each central body flexion site terminating at a predetermined spacing from the absorbent pad.
Levy teaches an analogous conformable adhesive bandage 50 (Col. 5, line 43 and Figure 8) with a plurality of central body flexion sites 60 (Col. 5, line 50 and Figure 8), the plurality of central body flexion sites 60 being located between (Figures 7-8) each of the analogous plurality of bandage limbs 54 (Col. 5, lines 44-45 and Figures 7-8), and the plurality of central body flexion sites 60 inflect radially inward into (Figures 7-8) the analogous central body 56 (Col. 5, lines 45-46 and Figures 7-8), each central body flexion site 60 terminating at a predetermined spacing from (Figures 7-8, reliefs 60 terminating from predetermined spacing from central circular region 56) the analogous absorbent pad 61 (Col. 5, line 65 and Figure 8).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of bandage limbs and central body of Coates, so that there is a central body flexion site between each bandage limb, as taught by Levy, in order to provide an improved conformable adhesive bandage with an enhanced limb and central body arrangement having central body flexion sites for increased bandage flexibility during user flexing movements, such that the central body does not buckle and expose the underlying cut to the surrounding environment (Levy, Col. 5, lines 53-56). 
However, the combination of Coates in view of Levy also fails to explicitly disclose a plurality of bandage limb flexion sites disposed along at least one of the plurality of bandage limbs and inflecting inward into the at least one of the plurality of bandage limbs, the plurality of bandage limb flexion sites being divided into pairs and each bandage limb flexion site of a pair of bandage limb flexion sites being disposed in opposing edges of a bandage limb, wherein each bandage limb flexion site being elongated or having a pointed inward apex.  
Vito teaches a covering (Figure 1, padding for helmet) with a plurality of limb flexion sites 2 (see Modified Figure 1 below, plurality of limb flexion sites formed from a plurality of the pairs of limb flexion sites 2) disposed along at least one (see Modified Figure 1 below, pair of limb flexion sites 2 on each limb 1) of the analogous plurality of limbs 1 (see Modified Figure 1 below, limb 1) and inflecting inward into (see Modified Figure 1 below, flexion sites 2 inflect inwards into limb 1) the at least one of the analogous plurality of limbs 1, the plurality of limb flexion sites 2 being divided into pairs (see Modified Figure 1 below, pair of limb flexion sites 2) and each limb flexion site (see Modified Figure 1 below, pair of limb flexion sites 2 includes a first limb flexion site and a second limb flexion site) of a pair of limb flexion sites 2 being disposed in opposing edges (see Modified Figure 1 below, pair of limb flexion sites at opposing edges of the limb 1) of an analogous bandage limb 1.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of bandage limbs of Coates in view of Levy, so that there are a pair of bandage limb flexion sites disposed in opposing edges and at an equivalent position of the bandage limb, as taught by Vito, in order to provide an improved conformable adhesive bandage wherein the bandage limbs are able to flexibly conform to rounded surfaces, such as the shape of a user’s head, given by the position of the pair of bandage limb flexion sites which helps to prevent buckling of the bandage limbs (Vito, Figure 1). 

    PNG
    media_image4.png
    519
    505
    media_image4.png
    Greyscale

However, the combination of Coates in view of Levy in view of Vito also fails to explicitly disclose pair of bandage limb flexion sites being disposed at an equivalent position along a length of the bandage limb.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the pair of bandage limb flexion sites of Coates in view of Levy in view of Vito to be located at an equivalent position along a length of the bandage limb because Applicant has not disclosed that an equivalent position of the bandage limb flexion sites provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pair of bandage limb flexion sites of Coates in view of Levy in view of Vito and the applicant’s invention to perform equally well with either the position of the pair of bandage limb flexion sites taught by Vito or the claimed equivalent position of the pair of bandage limb flexion sites because both locations are equally capable of providing increased flexibility and conformability of the bandage limb to a user.   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the pair of bandage limb flexion sites along a length of the bandage limb of Coates in view of Levy in view Vito to obtain the invention as specified in claim 20, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Coates in view of Levy in view Vito, see MPEP 2144.04(VI)(C). 
However, the combination of Coates in view of Levy in view of Vito fails to explicitly disclose wherein each bandage limb flexion site being elongated or having a pointed inward apex.
Chen teaches an analogous conformable adhesive bandage 704 (Paragraph 50 and Figure 7E, adhesive strip 704) wherein each analogous bandage limb flexion site 784,784’ (Paragraph 50 and Figure 7E, each pair of cuts 784 and pair of cuts 784’ have a flexion site and an corresponding flexion site on an opposite side of the chin adhesive art 734 inflect inwards into the chin adhesive art 734) being elongated (Paragraph 50 and Figure 7E, cuts 784,784’ have an elongated slit shape) or having a pointed inward apex.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the pairs of bandage limb flexion sites of Coates in view of Levy in view of Vito, so that the opposed bandage limb flexion sites are elongated, as taught by Chen, in order to provide an improved conformable adhesive bandage with elongated bandage limb flexion sites on opposite sides of the bandage limb, which may improve the bandage limb’s conformity to various contours of different user's chin (Chen, Paragraph 50).
Regarding claim 22, the combination of Coates in view of Levy in view of Vito in view of Chen discloses the invention as described above and further discloses wherein at least one of the plurality of bandage limb flexion sites (Modification of Figure 1 of Vito in view of Figure 7E of Chen, modifying the bandage limb flexion sites 2 of Vito so that they are elongated narrow slits, as taught by cuts 784,784’ of Chen) includes a slit (Chen, Figure 7E, cuts 784,784’ have an elongated slit shape) into (Vito, see Modified Figure 1 above, limb flexion sites 2 inflect into limbs 1; Chen, Paragraph 51 and Figure 7E, cuts 784,784’ inflect inwards into the chin adhesive part 734) the plurality of bandage limbs (Coates, Col. 2, lines 24-27 and Figure 1, parallel pair of legs 3,4 and parallel pair of legs 5,6).
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coates (U.S. Patent No. 2748766) in view of Levy (U.S. Patent No. 5683354) in view of Vito (US D713603 S) in view of Chen et al. (U.S. Patent Pub. No. 20140000632) and in further view of Propp (U.S. Patent Pub. No. 20070060892).
Regarding claim 21, the combination of Coates in view of Levy in view of Vito in view of Chen discloses the invention as described above and further discloses at least one of the plurality of the central body flexion sites 60 (Levy, Col. 5, line 50 and Figure 8) into (see Modified Figure 4 below) the central body 2 (Coates, Col. 2, line 24 and Figure 1).

    PNG
    media_image5.png
    323
    291
    media_image5.png
    Greyscale

However, the combination of Coates in view of Levy in view of Vito in view of Chen fails to explicitly disclose wherein at least one of the plurality of the central body flexion sites includes an inward notch.
Propp teaches an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein at least one of the analogous plurality of the central body flexion sites 142 (Paragraphs 33-35 and Figure 5, v-shaped landmark notches 142 on sides of dressing for guiding the perforation lines 140) includes an inward notch 142 (Figure 5, V-shaped landmark notch 142). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the central body flexion sites of Coates in view of Levy in view of Vito in view of Chen, so that the shape of each of the plurality of the central body flexion sites includes an inward notch, as taught by Propp, in order to provide an improved conformable adhesive bandage with improved flexion sites having an inward notch V-shape to help guide the perforation lines as well as improve flexibility so that the bandage is able to be firmly secured around curved, irregular surfaces (Propp, Paragraph 33). 
Regarding claim 23, the combination of Coates in view of Levy in view of Vito in view of Chen discloses the invention as described above but fails to explicitly disclose wherein the slit is a perforated slit.
Propp teaches an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112) wherein the analogous slit 140 (Paragraph 135 and Figure 5, perforation line 140) is a perforated slit 140 (Paragraph 135 and Figure 5, perforation line 140).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the slit of Coates in view of Levy in view of Vito in view of Chen, so that the slit is a perforated slit, as taught by Propp, in order to provide an improved conformable adhesive bandage with an improved slit that may be torn so that the dressing may be easily placed around curved, irregular contours of a patient's surface anatomy, allowing for a selective range of tearing of the perforated slit so as to adjust the relative degree of freedom about the irregular surface (Propp, Paragraph 35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guyuron et al. (US 20070255309 A1) teaches a conformable adhesive bandage with four bandage limbs and bandage limb flexion sites.
Dunshee et al. (US D683035 S) teaches a bandage with four vertices between each of the four legs of the bandage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ERIN DEERY/               Primary Examiner, Art Unit 3754